Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Applicant’s remarks are carefully considered. Following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Hessling Von Heimendahl  disclose (Pub. No.: US 2015/0091438 A1) discloses an aircraft emergency lighting system (ABSTRACT , “an n emergency lighting system for an aircraft includes an emergency light control unit”), comprising: at least one interior emergency light (paragraph [0012], “aircraft emergency lights.  Concrete examples are exit sign lights over the exits, exit locator sign lights in the aisles, exit illumination lights for allowing the passengers to pass the exit, emergency slide lights, light strips on the 

Hessling Von Heimendahl (Pub. No.: US 2015/0274318 A1) discloses an interior ambient light condition source selected from the group consisting of at least one interior ambient light sensor (FIG. 1, 42 and paragraph [0043], “The status indicating light unit 2 further comprises a switch controller and a output light intensity detector 42.  The output light detector 42 is coupled to the switch controller 40”).

The prior art fails to teach or reasonably suggest an aircraft emergency lighting system comprising “an interior ambient light condition source selected from the group consisting of at least one interior ambient light sensor and an interior ambient light derivation module; wherein an interior ambient light condition and an exterior ambient light condition are each available to said emergency lighting system controller to control an intensity level output from said at least one interior emergency light, to control an intensity level output from said at least one exterior emergency light, or both”, in combination with the other limitations of the claim.

Dependent claims 2-15 are allowed by virtue of its dependency.

Regarding claim 16, Applicant’s remarks are carefully considered. Following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Hessling Von Heimendahl (Pub. No.: US 2015/0274318 A1) discloses an interior ambient light condition source selected from the group consisting of at least one interior ambient light sensor (FIG. 1, 42 and paragraph [0043], “The status indicating light unit 2 further comprises a switch controller and a output light intensity detector 42.  The output light detector 42 is coupled to the switch controller 40”).

The prior art fails to teach or reasonably suggest a method of operating an aircraft emergency lighting system comprising “monitoring a light intensity of an exterior environment of said aircraft; and controlling operation of at least one interior emergency light for said aircraft, of at least one exterior emergency light for said aircraft, or both, based upon at least one of said determining step and said monitoring step, wherein each of said determining step and said monitoring step are available to control an intensity level output from said at least one interior emergency light, to control an 

Dependent claims 17-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831